279 F.2d 490
Leroy HEIN, Stuart J. Masters, Lawrence Cox, Vincente Otiz,Ray H. Robinson, J. Sloan, Art Coleman and LewCornelius, Appellants,v.FIANZA CIA NAV. S.A., a corporation, and Franchten TreuhandGNBH a corporation, Appellees.
No. 16447.
United States Court of Appeals Ninth Circuit.
May 9, 1960, Rehearing Denied July 27, 1960.

Tanner & Carney, Richard R. Carney, Tolbert H. McCarroll, Portland, Or., for appellant.
Wood, Mathiessen, Wood & Tatum, John D. Mosser, Portland, Or., for appellee.
Before STEPHENS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM.


1
The appellee Fianza Cia Nav. S.A., a Panamanian corporation, the owner, and appellee Franchten Treuhand GNBH, a German corporation, the voyage charterer of the Liberian registered vessel Capetan Yemelos, brought this action in the United States District Court for the District of Oregon against the appellants, who are officers and members of various maritime unions, praying for temporary and permanent injunctions to restrain, and for damages allegedly suffered from, the union's peaceful picketing of the ship at the port of Portland, Oregon.  Following a hearing before the district court on an order to show cause, the district court issued an interlocutory injunction to restrain the picketing.  Appellants appealed.


2
The judgment of the district court is reversed on the authority of the opinion of the Supreme Court of the United States In Marine Cooks & Stewards, AFL, et al. v. Panama Steamship Company, Ltd., et al., decided April 18, 1960 and reported at 80 S. Ct. 779.


3
The cause is remanded to the district court with directions to vacate and set aside the interlocutory injunction and to discharge the order to show cause.